Title: From John Adams to William Plumer, 10 November 1810
From: Adams, John
To: Plumer, William



Quincy November 10 1810Sir

For your kind Congratulations and benevolent Wishes Accept my best Thanks. My health is much better and more constant than could be reasonably expected by a Man, who, after a Life of care Toil and Storms has entered his Sixteenth Lustre. The American Minister in Russia, in the Extremity of the cold about the middle of last Winter, was Slightly indisposed So as to keep House for a few days, but Soon recoved his usual health till the tenth of July Since which We have heard nothing. How Soon he will return to the United States I know not; but I fear not So Soon as his Friends here wish to See him. I believe you may write without fear of his leaving Russia before your Letter reaches it.The last Letters We have received from him were dated in July: none later than the Tenth of that Month. His Health was then good. What the Object of his Mission was and what his Prospect of effecting it, I know no more than than  is known to you and all the World.
The Reception that has been given him and every branch of his Family by the Emperor, Empress, Empress Dowager, The Minister of Foreign Affairs and all the Foreign Ambassadors has been as flattering as ever was given by a Court to a foreign Minister. The Emperor Seems to think more highly of our Country than We do, and is more fond of Intercourse with Us than We Seem to be with him. The Commerce between the two Countries is of already of great Value to both; and, with out Some enormous blunder in our Policy will become more important every day.The good Will of an Empire like that of Russia is not a matter of Indifference to our young Nation and growing Country. We ought to have had it Thirty years ago. It was within our grasp, but was Snatched from our Embraces by Intrigues: Such Intrigues as our Simple inexperienced Nation has been too often duped by. I am Sir with much Esteem / your very humble Servant
John Adams